                                 Case 2:21-cv-01248-VAP-AGR Document 27 Filed 08/25/21 Page 1 of 1 Page ID #:135




                                  1                                                                       JS-6
                                  2

                                  3

                                  4

                                  5

                                  6

                                  7

                                  8                                     United States District Court
                                                                        Central District of California
                                  9

                                 10
                                          ANTONIO FERNANDEZ,
Central District of California
United States District Court




                                 11

                                 12                        Plaintiff,                 Case No. CV 21-01248-VAP-AGRx
                                 13                  v.
                                                                                      ORDER OF DISMISSAL
                                 14       HERMILA ORTIZ,

                                 15                        Defendants.
                                 16

                                 17           The Court having been advised by counsel for the parties that the above-
                                      entitled action has settled,
                                 18

                                 19         IT IS ORDERED that this action be, and hereby is, dismissed in its entirety
                                      without prejudice.
                                 20

                                 21
                                            THE COURT will retain jurisdiction for a period of sixty (60) days to
                                 22   enforce the terms of the settlement. All pending dates are hereby vacated.
                                 23
                                      Dated: August 25, 2021
                                 24                                                    ___________________________
                                                                                       VIRGINIA A. PHILLIPS
                                 25                                                    United States District Judge
                                 26

                                                                                 1
